United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1334
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Francisco Rodriguez-Zuniga,             *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 19, 2005
                                Filed: December 21, 2005
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


      Francisco Rodriguez-Zuniga appeals his sentence imposed by the district court1
after he pleaded guilty to conspiring to distribute 500 grams or more of
methamphetamine. See 21 U.S.C. §§ 841(b)(1)(A) and 846. In a brief filed under
Anders v. California, 386 U.S. 738 (1967), counsel argues that Rodriguez-Zuniga’s
168-month prison sentence, imposed upon consideration of an advisory Guidelines
imprisonment range of 168-210 months and a 120-month statutory minimum, is


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
unreasonable under the 18 U.S.C. § 3553(a) sentencing factors. See United States v.
Booker, 543 U.S. 220 (2005).

       Following careful review, we believe the sentence imposed by the district court
is not unreasonable. Although Rodriguez-Zuniga had no prior convictions and
cooperated promptly, the instant offense involved a large quantity of
methamphetamine, and Rodriguez-Zuniga admitted he had a managerial or
supervisory role in the conspiracy. The district court expressly demonstrated its
awareness of the section 3553(a) factors, and showed some leniency by sentencing
Rodriguez-Zuniga at the bottom of the stipulated-to advisory Guidelines range. See
United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005) (sentence within
Guidelines range is presumptively reasonable, and defendant must rebut presumption
of reasonableness), cert. denied, No. 05-7506, 2005 WL 3067440, at *1 (U.S. Dec. 12,
2005); cf. United States v. Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005) (sentence
may be unreasonable if trial court (1) failed to consider relevant factor that should
have received significant weight, (2) gave significant weight to improper or irrelevant
factor, or (3) considered only appropriate factors but in weighing those factors
committed clear error of judgment).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm the judgment
of the district court, and we grant counsel’s motion to withdraw.
                         ______________________________




                                         -2-